
	

113 HR 427 IH: Trafficking Reduction And Criminal Enforcement (TRACE) Act
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 427
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Quigley (for
			 himself, Ms. Chu,
			 Ms. Norton,
			 Mr. Grijalva,
			 Mr. Deutch,
			 Ms. Lee of California, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prevent the illegal sale of firearms, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trafficking Reduction And Criminal
			 Enforcement (TRACE) Act.
		2.Regulatory
			 requirement to mark firearms with second, hidden serial numberWithin 12 months after the date of the
			 enactment of this Act, the Attorney General shall promulgate final regulations
			 that require each firearm manufactured in the United States on or after the
			 effective date of the regulation, to be marked with a serial number that is
			 located inside the receiver of the firearm or that is visible only in infrared
			 light, in addition to the serial number with which the firearm is otherwise
			 required by law to be marked.
		3.Requirement to
			 preserve instant criminal background check records for 180 days
			(a)In
			 generalSection 922(t)(2)(C)
			 of title 18, United States Code, is amended by inserting after the
			 180-day period that begins with the date the system complies with subparagraphs
			 (A) and (B), before destroy.
			(b)Conforming
			 amendmentSection 511 of the Consolidated and Further Continuing
			 Appropriations Act, 2012 (18 U.S.C. 922 note; Public Law 112–55; 125 Stat. 632)
			 is amended—
				(1)by striking
			 for— and all that follows through (1); and
				(2)by striking the
			 semicolon and all that follows and inserting a period.
				(c)RegulationsWithin
			 180 days after the date of the enactment of this Act, the Attorney General
			 shall prescribe regulations to implement the amendments made by this
			 section.
			4.Requirement that
			 licensed firearms dealers conduct physical check of their firearms business
			 inventory
			(a)In
			 generalSection 923(g) of title 18, United States Code, is
			 amended by adding at the end the following:
				
					(8)Each licensee shall conduct a physical
				check of the firearms inventory of the business of the licensee licensed under
				this chapter, in accordance with regulations which shall be prescribed by the
				Attorney
				General.
					.
			(b)Conforming
			 amendmentThe matter under
			 the heading Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title
			 I of division B of the Consolidated and Further Continuing Appropriations Act,
			 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by
			 striking the 7th proviso.
			(c)RegulationsWithin 180 days after the date of the
			 enactment of this Act, the Attorney General shall prescribe regulations to
			 implement section 923(g)(8) of title 18, United States Code.
			5.Elimination of
			 limitations on use of gun trace information
			(a)The matter under the heading
			 Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title
			 I of division B of the Consolidated and Further Continuing Appropriations Act,
			 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended by
			 striking the 6th proviso.
			(b)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title
			 II of division B of the Consolidated Appropriations Act, 2010 (18 U.S.C. 923
			 note; Public Law 111–117; 123 Stat. 3128–3129) is amended by striking
			 beginning in fiscal year 2010 and thereafter and inserting
			 in fiscal year 2010.
			(c)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title
			 II of division B of the Omnibus Appropriations Act, 2009 (18 U.S.C. 923 note;
			 Public Law 111–8; 123 Stat. 574–576) is amended by striking beginning in
			 fiscal year 2009 and thereafter and inserting in fiscal year
			 2009.
			(d)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title
			 II of division B of the Consolidated Appropriations Act, 2008 (18 U.S.C. 923
			 note; Public Law 110–161; 121 Stat. 1903–1904) is amended by striking
			 beginning in fiscal year 2009 and thereafter and inserting
			 in fiscal year 2009.
			(e)The 6th proviso under the heading
			 Bureau of Alcohol, Tobacco, Firearms and
			 Explosives—Salaries and Expenses in title
			 I of the Science, State, Justice, Commerce, and Related Agencies Appropriations
			 Act, 2006 (18 U.S.C. 923 note; Public Law 109–108; 119 Stat. 2295–2296) is
			 amended by striking with respect to any fiscal year.
			
